


117 HR 3829 IH: Codifying Useful Regulatory Definitions Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3829
IN THE HOUSE OF REPRESENTATIVES

June 11, 2021
Mr. Kind (for himself, Mr. Schrader, Mr. Long, Mr. Costa, Mr. Pocan, Mr. Grothman, Ms. Stefanik, Mr. O'Halleran, Mr. Garamendi, Ms. Kuster, Mr. Welch, and Mr. Steil) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Federal Food, Drug, and Cosmetic Act to define the term natural cheese.


1.Short titleThis Act may be cited as the Codifying Useful Regulatory Definitions Act or the CURD Act. 2.FindingsCongress finds as follows:
(1)There is a need to define the term natural cheese in order to maintain transparency and consistency for consumers so that they may differentiate natural cheese from process cheese. (2)The term natural cheese has been used within the cheese making industry for more than 50 years and is well-established.
3.Definition of natural cheese
(a)DefinitionSection 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) is amended by adding at the end the following:  (ss) (1)The term natural cheese means cheese that is a ripened or unripened soft, semi-soft, or hard product, which may be coated, that is produced—
(A)by— (i)coagulating wholly or partly the protein of milk, skimmed milk, partly skimmed milk, cream, whey cream, or buttermilk, or any combination of such ingredients, through the action of rennet or other suitable coagulating agents, and by partially draining the whey resulting from the coagulation, while respecting the principle that cheese-making results in a concentration of milk protein (in particular, the casein portion), and that consequently, the protein content of the cheese will be distinctly higher than the protein level of the blend of the above milk materials from which the cheese was made; or
(ii)processing techniques involving coagulation of the protein of milk or products obtained from milk to produce an end-product with similar physical, chemical, and or­gan­o­lep­tic characteristics as the product described in subclause (i); and (iii)including the addition of safe and suitable non-milk derived ingredients of the type permitted in the standards of identity described in clause (B) as natural cheese; or
(B)in accordance with standards of identity under part 133 of title 21, Code of Federal Regulations (or any successor regulations), other than the standards described in subparagraph (2) or any future standards adopted by the Secretary in accordance with subparagraph (2)(I). (2)Such term does not include—
(A)pasteurized process cheeses as defined in section 133.169, 133.170, or 133.171 of title 21, Code of Federal Regulations (or any successor regulations); (B)pasteurized process cheese foods as defined in section 133.173 or 133.174 of title 21, Code of Federal Regulations (or any successor regulations);
(C)pasteurized cheese spreads as defined in section 133.175, 133.176, or 133.178 of title 21, Code of Federal Regulations (or any successor regulations); (D)pasteurized process cheese spreads as defined in section 133.179 or 133.180 of title 21, Code of Federal Regulations (or any successor regulations);
(E)pasteurized blended cheeses as defined in section 133.167 or 133.168 of title 21, Code of Federal Regulations (or any successor regulations); (F)any products comparable to any product described in any of clauses (A) through (E);
(G)cold pack cheeses as defined in section 133.123, 133.124, or 133.125 title 21, Code of Federal Regulations (or any successor regulations); (H)grated American cheese food as defined in section 133.147 of title 21, Code of Federal Regulations (or any successor regulations); or
(I)any other product the Secretary may designate as a process cheese. (3)For purposes of this paragraph, the term milk has the meaning given such term in section 133.3 of title 21, Code of Federal Regulations (or any successor regulations) and includes the lacteal secretions from animals other than cows..
(b)LabelingSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:  (z)If its label or labeling includes the term natural cheese as a factual descriptor of a category of cheese unless the food meets the definition of natural cheese under section 201(ss), except that nothing in this paragraph shall prohibit the use of the term natural or all-natural, or a similar claim or statement with respect to a food in a manner that is consistent with regulations, guidance, or policy statements issued by the Secretary..
(c)National uniformitySection 403A(a)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343–1(a)(2)) is amended by striking or 403(x) and inserting 403(x), or 403(z).  